                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

CHRISTOPHER JONES,

           Petitioner,

v.                                     Case No: 2:19-cv-291-FtM-29UAM
                                         Case No. 2:17-CR-114-FTM-29CM
UNITED STATES OF AMERICA,

           Respondent.



                           OPINION AND ORDER

       This matter comes before the Court on petitioner’s Motion

Under 28 U.S.C. Section 2255 to Vacate, Set Aside or Correct

Sentence by a Person in Federal Custody (Cv. Doc. #1; Cr. Doc.

#84) 1 and his Emergency Motion For Immediate Release (Cv. Doc. #2),

both filed on May 2, 2019.     The government filed a Response (Cv.

Doc. #7) on May 7, 2019.

                                  I.

       On October 11, 2017, a federal grand jury in Fort Myers,

Florida returned a two-count Indictment (Cr. Doc. #5) charging

petitioner in Count Two with being a felon in possession of a

firearm on or about October 29, 2013, after having been convicted



1The Court will make references to the dockets in the instant
action and in the related criminal case throughout this opinion.
The Court will refer to the docket of the civil habeas case as
“Cv. Doc.”, and will refer to the docket of the underlying criminal
case as “Cr. Doc.”
of two felony offenses.       The government obtained petitioner’s

presence in federal court pursuant to a writ of habeas corpus ad

prosequendum   because   petitioner   was   serving   a   ten-year   state

prison sentence of imprisonment.        (Cr. Docs. #9, 11, 18).        On

February 21, 2018, petitioner had his initial appearance in federal

court, and waived a detention hearing and was detained in federal

custody.   (Cr. Docs. #13, 18.)       On April 24, 2018, petitioner

plead guilty pursuant to a Plea Agreement.        (Cr. Docs. #38-44.)

On October 4, 2018, the undersigned sentenced petitioner to sixteen

months imprisonment, and the Judgment further stated:

           The sentence imposed is the result of an
           adjustment pursuant to USSG § 5G1.3(b). The
           sentence imposed was adjusted downward 41
           months as a reduction for a period of
           imprisonment served in state court that will
           not be credited by the Bureau of Prisons. It
           is ordered that the sentence imposed in this
           criminal case be served concurrent and
           coterminous with Lee County Circuit Court
           Docket No.: 13-CF-18722.

(Cr. Doc. #79, p. 2.)     Petitioner did not appeal to the Eleventh

Circuit Court of Appeals.

     Petitioner was released upon completion of his state sentence

in late April of 2019, and was taken into federal custody shortly

thereafter.    The Bureau of Prisons computed petitioner’s federal

sentence as beginning on October 4, 2018 (the date the federal

sentence was imposed) and projected his statutory release date as

being December 2, 2019.




                                - 2 -
                                  II.

     The United States presents three arguments:   (1) the district

court lacks jurisdiction to enter relief pursuant to 28 U.S.C. §

2255; (2) even if a motion under 28 U.S.C. § 2241 had been filed,

relief would not be available because petitioner has failed to

exhaust his administrative remedies; and (3) in any event, the

Bureau of Prisons properly calculated petitioner’s release date.

Each argument misses the mark.

     Petitioner is not challenging the computations by the Bureau

of Prisons, but rather treats them as a given in the case.   Rather,

petitioner alleges court error in the calculation and application

of USSG § 5G1.3(b) and ineffective assistance of his counsel in

connection with the same provision.      Both claims are cognizable

in a § 2255 motion, but would not be available in a § 2241

proceeding.

     Assuming the Bureau of Prisons is correct in its calculation

of petitioner’s release date and it’s refusal to follow the express

order of the Court that the federal sentence is coterminous with

the state sentence (as petitioner assumes), there is a reasonable

basis to believe that the Court erred in its calculation of the

number of months needed to make the required adjustment pursuant

to USSG § 5G1.3(b).   Indeed, the government seems to argue that

the Court imposed a sentence erroneously because the government

maintains that, despite the Court’s anticipation or intent, the



                                 - 3 -
sentence “was not, in fact, coterminous with the State sentence.”

(Cv. Doc. #7, p. 8.)   Coterminous and concurrent have different

meanings 1 , and at first blush the Court believes it has the

authority to impose (not simply recommend) both.      Nonetheless,

resolution of that issue will be left for another day in this case.

     Petitioner’s request for immediate release is treated as a

motion for bail pending resolution of his § 2255 motion.

          A prisoner seeking release pending habeas
          corpus can be granted bail under two sets of
          circumstances: first, he must demonstrate a
          likelihood of success on the merits of a
          substantial constitutional claim; second,
          extraordinary and exceptional circumstances
          must exist which make the grant of bail
          necessary to preserve the effectiveness of the
          habeas corpus relief sought.

Gomez v. United States, 899 F.2d 1124, 1125 (11th Cir. 1990).   The

Court finds that petitioner satisfies both prongs of this standard.


1 As the Tenth Circuit stated in Brown v. Parker, 771 F.3d 1270,
1272 (10th Cir. 2014):     “Through the third amended order, the
Muskogee judge tried to change the sentence from a concurrent
sentence to a coterminous sentence. There is a difference. See,
e.g., Daffin v. Florida, 31 So.3d 867, 870 (Fla.Dist.Ct.App. 2010)
(discussing the difference between concurrent and coterminous
sentences). A sentence is considered “concurrent” when it is to be
served   simultaneously   with   another  sentence.   Black's   Law
Dictionary 1569 (10th ed.2014). But, that does not mean the
sentences will end at the same time. When the sentences are to end
at the same time, the second one is called “coterminous.” See
Whitfield v. Florida, 95 So.3d 964, 965 n. 3 (Fla.Dist.Ct.App.
2012) (per curiam) (“A coterminous sentence is a sentence that
runs concurrently with another sentence and is ordered to terminate
simultaneously with the other sentence.”).”




                              - 4 -
Accordingly, the court will grant in part petitioner’s motion for

release, as set forth below.

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     1.      Petitioner’s Motion Under 28 U.S.C. Section 2255 to

Vacate, Set Aside or Correct Sentence by a Person in Federal

Custody (Cv. Doc. #1; Cr. Doc. #84) is taken under advisement.

     2.   Petitioner’s Emergency Motion for Immediate Release (Cv.

Doc. #2) is GRANTED IN PART.           The United States shall cause

petitioner    to   be   brought   forthwith   before   the   United    States

Magistrate Judge in Fort Myers, Florida for release upon reasonable

conditions pending resolution of the § 2255 proceedings.

     3.   The Court finds that appointment of counsel may be of

assistance in resolving the underlying Sentencing Guidelines issue

in this case.      The Court would normally appoint the Federal Public

Defenders Office, but that office was required to withdraw from

the underlying case.        It is unclear whether the conflict that

existed then would continue in this § 2255 proceeding.           The Court

requests that the Magistrate Judge make inquiry at petitioner’s

bond hearing and appoint such counsel as he deems appropriate.

     DONE and ORDERED at Fort Myers, Florida, this              10th      day

of May, 2019.




                                    - 5 -
Copies:
Magistrate Judge
Petitioner
AUSA




                   - 6 -
